Citation Nr: 1230631	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

That July 2008 RO decision properly expanded the Veteran's claim of entitlement to service connection for PTSD to also more generically include his additional diagnosis of anxiety disorder, not otherwise specified (NOS), which he had also claimed as anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  The RO consequently granted service connection for anxiety disorder, NOS, and assigned an initial disability rating of 10 percent retroactively effective from January 25, 2008, the date of receipt of this claim.  The RO denied service connection for PTSD, however, primarily on the premise the Veteran did not have this required diagnosis in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  He only appealed the denial of service connection for PTSD, not also the initial rating or effective date assigned for his anxiety disorder, NOS.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  So only his claim specifically for PTSD is still at issue.



FINDING OF FACT

There is probative (i.e., competent and credible) medical and other evidence of record indicating the Veteran as likely as not has PTSD, and that it as likely as not is attributable to traumatic events ("stressors") during his military service, but especially those he experienced in combat in Grenada, Panama, and Saudi Arabia while in support of Operation Desert Storm/Desert Shield.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice or assistance error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of his claim).


II.  Entitlement to Service Connection for PTSD

The Veteran asserts he has PTSD (not just an anxiety disorder, NOS) as a result of the traumatic events ("stressors" that occurred during his numerous deployments to Grenada, Honduras, Panama, and in connection with his involvement with Operation Desert Shield/Desert Storm.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran currently has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish entitlement to service connection for PTSD, specifically, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  


A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, there needs to be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record instead needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD did not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, proof of the actual occurrence of a claimed stressor could not consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

All of that said, however, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

Moreover, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only had authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former 
prisoners-of-war (POWs) and those with a diagnosis of PTSD in service as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in these latter type claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred.

The primary result of the most recent amendment of 38 CFR § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This regulation amendment, however, has no impact on PTSD stressors experienced during combat (38 C.F.R. § 3.304(f)(2)) or while interned as a POW (subpart (f)(4)), or as the result of personal/sexual assault (subpart (f)(5)).  There equally is no application to cases where there was a diagnosis of PTSD during service (subpart (f)(1)), also keeping in mind that VA did not even adopt the PTSD nomenclature until 1980 or thereabouts, so often not until a Veteran's military service already had ended, though this particular Veteran served until September 1994, so until much more recently.


Turning back now to the facts of this particular case.  As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

Concerning this threshold requirement of a current diagnosis, the Veteran submitted private treatment records dating from July 2007 to February 2008 showing a diagnosis of PTSD.  On the other hand, at the conclusion of the Veteran's July 2008 VA compensation examination, the examiner determined the Veteran did not meet the DSM-IV criteria for PTSD, but nonetheless did as mentioned provide a diagnosis instead of anxiety disorder, NOS, which that examiner causally related to combat events during the Veteran's military service so resultantly was determined service connected in the July 2008 rating decision at issue.  But pursuant to 38 C.F.R. § 4.125(a), and the holding in Cohen, the diagnosis of PTSD in the Veteran's private treatment records is in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Thus, resolving all reasonable doubt in his favor as required by 38 C.F.R. § 3.102a, it is just as likely as not the Veteran has PTSD, so satisfies this threshold preliminary requirement that he first establish he has this claimed condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


The more determinative issue, therefore, is whether the Veteran's PTSD is attributable to his military service and, specifically, like his anxiety disorder, NOS, to the traumatic events of his combat experiences during his various deployments.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As already conceded in the July 2008 rating decision granting service connection for the anxiety disorder, NOS, the Veteran's participation in combat has been established.  Accordingly, his assertions regarding events during his combat service are to be accepted as true since consistent with the time, place, and circumstances of that service, thereby relaxing the adjudicative evidentiary requirements for determining what happened in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

It therefore is only necessary to etiologically link his PTSD to those events in service.  And there is indeed the required evidence to establish this necessary cause-and-effect correlation.

The Veteran maintains that, as a result of his combat tours in Grenada, Panama, and Saudi Arabia in support of Operation Desert Storm/Desert Shield, he has hypervigilance, recurrent and intrusive distressing recollections, avoidance tendencies, and exaggerated startle response.  The events he reported include killing others while in Grenada; a man with a machete approaching him, causing the Veteran to fire into the crowd when he was stationed in Panama; and the Veteran's job as an Air Traffic Controller in Saudi Arabia, which required him to control aircrafts going into combat.  He states that he was aware that some of the people on board were going to be killed, so would not return.


His statements concerning his combat experiences in Grenada, Panama, and Saudi Arabia are competent, credible, and consistent with the circumstances, conditions and hardships of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).  In this regard, he is competent to report both what happened in service and of having experienced such symptoms since as hypervigilance, recurrent and intrusive distressing recollections, avoidance tendencies, and exaggerated startle response, as they are all well within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his lay testimony concerning this as it is facially plausible that he was involved in such stressful events as he has described, especially, again, given his acknowledged combat in various locations.  So his lay testimony is both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

There also has been the required attribution of his PTSD (not just his anxiety disorder, NOS) to those combat events in service.  Hence, there is the required linkage of his PTSD to his military service.  Therefore, service connection is warranted not just for is anxiety disorder, NOS, but also for his PTSD.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim of entitlement to service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


